                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


BEVERLY JENKINS                                                               CIVIL ACTION

VERSUS                                                                        NO. 18-9424

TRAVELERS CASUALTY & SURETY COMPANY OF                                        SECTION "L" (2)
AMERICA, ET AL.


                                     ORDER AND REASONS

         Before the Court is Plaintiff’s unopposed Motion to Remand. R. Doc. 10. For the reasons

that follow, the motion is GRANTED.

   I.       BACKGROUND

         Plaintiff Beverly Jenkins sued Defendants in the Civil District Court for the Parish of

Orleans to recover damages from an August 2017 car accident. Defendants timely removed the

action on the basis of diversity of citizenship. In their notice of removal, Defendants contended

that medical bills and correspondence from Plaintiff’s counsel put them on notice that the amount

in controversy exceeds $75,000.00. R. Doc. 1 at 5. Specifically, Defendants pointed to Plaintiff’s

medical records totaling $27,501.00 for past and future medicals, and Plaintiff’s counsel’s

“demand in the amount of the policy limits.” Id.

         Plaintiff moves to remand. Although the parties are diverse, Plaintiff argues that the amount

in controversy requirement of 28 U.S.C. § 1332 is not met. The motion is accompanied by an

“Irrevocable Stipulation” in which Plaintiff stipulates that her alleged damages do not exceed

$75,000.00, exclusive of interest and costs, and irrevocably renounces the option to seek or accept

an award over that amount. R. Doc. 10-4. Defendants did not file an opposition.

   II.      LAW AND ANALYSIS
        “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant … to the district court.” 28 U.S.C. §

1441(a). District courts have original jurisdiction of all civil actions between citizens of different

states in which the matter in controversy exceeds $75,000.00. See 28 U.S.C. § 1332(a)(1). If

removal is sought on the basis of diversity, “the sum demanded in good faith in the initial pleading

shall be deemed to be the amount in controversy.” 28 U.S.C. § 1446(c)(2). If, however, state

practice “does not permit demand for a specific sum,” removal is proper if the district court finds,

by a preponderance of the evidence, that the amount in controversy exceeds $75,000.00. 28 U.S.C.

§ 1446 (c)(2)(A)(ii)-(B).

        Because plaintiffs in Louisiana state courts may not specify the numerical value of claimed

damages, the removing defendant must prove by a preponderance of the evidence that the amount

in controversy is met. Morton v. State Farm Ins. Co., 250 F.R.D. 273, 274 (E.D. La. 2008). This

can be done by (1) demonstrating that it is facially apparent that the claims are likely above

$75,000, or (2) setting forth “summary judgment type evidence” of facts in controversy that

support a finding of the jurisdictional amount. Manguno v. Prudential Prop. & Cas. Ins. Co., 276

F.3d 720, 723 (5th Cir. 2002).

        A plaintiff’s post-removal affidavit or stipulation regarding the amount in controversy may

be considered in limited circumstances. If the amount in controversy is ambiguous at the time of

removal, a court may consider a post-removal affidavit or stipulation as it relates to the time of

removal. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000). If, however, it is

facially apparent that the amount in controversy was satisfied, a post-removal stipulation or

affidavit will not deprive a district court of jurisdiction. Id.
          Here, the amount in controversy is not facially apparent, and the only evidence cited in

Defendants’ notice of removal is a $27,501.00 medical bill and a demand “in the amount of the

policy limits.” Considering the Petition, the lack of summary judgment type evidence supporting

a finding that the amount in controversy is satisfied, Plaintiff’s post-removal stipulation, and the

lack of opposition to Plaintiff’s motion to remand, the Court concludes that Defendants have not

met their burden of establishing that the amount in controversy exceeds $75,000.00.

   III.      CONCLUSION

          IT IS ORDERED that Plaintiff’s unopposed motion to remand, R. Doc. 10, is hereby

GRANTED.

          New Orleans, Louisiana, this 11th day of December, 2018.




                                                             ______________________________
                                                                   ELDON E. FALLON
                                                                   United States District Judge
